Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 1 of 9




 EXHIBIT C
         Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 2 of 9
 FörmlicheZustellung                                                          Amtsgericht D0sseldorf - Postfach 101140 - 40002
                                                                              Düsseldorf
                                                                              Telefon 0211 8306-0
 Geschåftsnummer:           Bezeichnung des Schriftstücks:                                 en
 I AR 397/19                Warning, Summary of the
                                                                          (X) Bezirks des Amtsgerichts
                            documents, Citation, Original Petition
                            and Jury Demand with Exhibits 1-4
                                                                          ( ) Bezirks des Landgerichts
                                                                                lnlandes


                                                                         Bei der Zustellung zu beachtende Vermerke:
lnabata Europe GmbH
Am Seestern 4                                                            ( ) Ersatzzustellung ausgeschlossen
40547 Düsseldorf                                                         ( ) Keine Ersatzzustellung an:
                                                                               ) Nicht durch Niederlegung zustellen
                                                                               ) Mit Angabe der Uhrzeit zustellen.

 40547 Düsseldorf




Vorblatt zur Zustel I u nqssend u n q

     Wichtiger Hinweis:
      Mit dieser Sendung werden lhnen in gesetzlich vorgeschriebener Form die im
      Umschlag enthaltenen Schriftstücke förmlich zugestellt. Die förmliche Zustellulng eines
     schriftstücks dient dem Nachweis, dass dem Adressaten in gesetzlich
     vorgeschriebener Form Gelegenheit gegeben worðen ist, von dem Schriftstück
     Kenntnis zu nehmen, und wann das geschehen ist.
     Den Tag der Zustellung vermerkt der Zusteller auf dem Umschlag. Bitte bewahren
     Sie den Umschlag und dieses Vorblatt zusammen mit den darin enthaltenen
     Schriftstücken auf. Er dient in Zusammenhang mit"diesem Vorblatt als Beleg, wenn
     Sie angeben müssen, welche Schriftstücke lhnen wann zugestellt worden sind.


     Wird der Zustellungsadressat oder eine zum Empfang des Schriftstücks berechtigte
     Person in der angegebenen Wohnung oder in den angegebenen Geschäftsräumen
     nicht angetroffen, kann das schriftstück in einen zú der wohnung oder dem
     Geschäftsraum gehörenden Briefkasten eingelegt werden. Mit der Einlegung gilt das
     Schriftstück als zugestellt.




                                                             Eilt6E6Âil6til   At',l 1 3, JlJilt   2019
         Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 3 of 9
                                                       Amtsgericht Düsseldorf




 -9- Amtsgericht Dtlsseldorf - Postfach 101140 - 40002 Dtisseldorf
                                                                                    06.06.2019
                                                                                    Seite   I   von   1

 lnabata Europe GmbH
 Am Seestern 4                                                                      Aktenzeichen
 40547 Düsseldorf                                                                   I AR 397/19
                                                                                    bei Antwort bitte angeben


                                                                                    Bearbeiter
                                                                                    Frau Driessen
                                                                                    Durchwahl
                                                                                    021 1/8306-43810




Sehr geehrte Damen und Herren,

in Sachen
 lnabata Europe GmbH

erhalten sie auf Anordnung des Gerichts die Anlage(n) zur Kenntnis

Mit freundlichen Grüßen
Driessen
Justizbeschäftigte                                                                  Anschrift
- automatisiert erstellt, ohne Unterschrift gültig .                                Werdener Straße       1
                                                                                    40227 Düsseldorf
                                                                                    Sprechzeiten
                                                                                    Montag bis Freitag: 8.30 bis
                                                                                    12.30 Uhr     und Donnerstag
                                                                                    Nachmittag: 13.30 bis 14.30 Uhr
                                                                                    Telefon
                                                                                    0211 8306-0
                                                                                    Telefax:
                                                                                    021187565-1160

                                                                                     achtbriefkasten : Werdener
                                                                                    Straße 1, 40227 DUsseldorf
                                                                                    Konten der Zahlstelle des
                                                                                    Amtsgerichts Düsseldorf:
                                                                                    Bundesbank IBAN
                                                                                    DE84300000000030001         51 0,
                                                                                    Postbank tBAN 085837010050


                                                                                    3:lli:lï:l.en:        Monras bis
                                                                                    Freitag: 8.30 bis 12.30 Uhr und
                                                                                    Donnerstag Nachmittag: I 3.30
                                                                                    bis 14.30 Uhr
                   tlllttGÄll6tll   Alll   1 3,   illl{l   2(),l9                   verkehrsanbinduns:orrenriche
                                                                                    Verkehrsmittel Rheinbahn bis
                                                                                    Haltestelle Oberbilker Markt:
                                                                                    Linie U 74, U77.U79.706.716

lnformationen zur Verarbeitung personenbezogener Daten in Rechtssachen durch die Justiz in
                                                                                           Nordrhein-
Westfalen finden Sie unter: http://www.ag-
duesseldorf'nrw.de/kontakUimpressumlZT_t¡ntsldatenschutz/ZT_Anlagen/rechtssachen.
      Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 4 of 9

                                Beglaubigte Abschrift

 9 AR 397t19

                             Amtsgericht Düsseldorf

                                         Verfügung



Amtsgericht Düsseldorf
- Auslandsabteilung -




Rechtshilfeverkehr mit dem Ausland in Zivilsachen



Seh r geeh rter Zustell ungsempfänger!



Die diesem Hinweis beigefügte Anlage ist lhnen auf Antrag des



RA Aaron Lukken



zugestellt worden. Das für die Zustellung maßgebliche Datum ergibt sich aus dem
Zustellungsvermerk des Postboten auf der Vorderseite des Briefumschlags.


Das Amtsgericht Düsseldorf hat diese Zustellung lediglich vermittelt, so dass
Anfragen, die das im Ausland stattfindende Verfahren betreffen, von hier nicht
beantwortet werden können,
Sie werden daher gebeten, eventuelle Schreiben oder Rückfragen unmittelbar an die
oben angeführte oder an die aus der zugestellten Anlag,e ersichtliche ausländische
Behörde zu richten. Dabei ist nach Möglichkeit das Geschäftszeichen des dortigen
Verfahrens anzugeben.
       Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 5 of 9
                                      2

         gt                          rntt
Urku      ea
                                             a,
                                             5
                                C¡


                                     'dçtt
Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 6 of 9




                                                                        ACHTUNG
                                                                            WARNING
                                                                         AVERTISSEMENT


      Name und Anschrift des Empfängers
      ld€ntlty and âddress of the addressee
      ldent¡té et adrêsse du desl¡nataire

      lnabata Europe GmbH
      Am Seestern 4
       40547 Dtrsseldorf

                                                                    WICHTIGER HINWEIS

     DAS ANLIEGENDE SCHRIFTSTÜCK IST EIN RECHTSDOKUMENT UND KANN IHRE RECHTE UND
     PFLICHTEN BERÜHREN. DIE ,,ANGABEN ÜEEN DEN WESENTLICHEN INHALT DES
     ZUZUSTELLENDEN SCHRIFTSTÜCKS" ENTHALTEN H¡NWEISE ZU DER ART UND DEM ZWECK
     DES SCHRIFTSTÜCKS. SIE SOLLTEN DAS SCHRIFTSTÜCK AUF JEDEN FALL AUFMERKSAM
     DURCHLESEN UND GEGEBENENFALLS RECHTSRAT EINHOLEN.
     WENN SIE NICHT ÜECN NUSNEICHENDE FINANZIELLE MITTEL VERFÜGEN, SOLLTEN SIE SICH
     ERKUNDIGEN, OB DIE MöGLICHKEIT BESTEHT, IN IHREM LAND ODER IN DEM LAND, IN DEM DAS
     SCHRIFTSTÜCK AUSGESTELLT WURDE, PROZESSKOSTENHILFE ODER BERATUNGSHILFE ZU
     ERHALTEN.
     ANFRAGEN ZUR GEWÄHRUNG VON PROZESSKOSTENHILFE ODER BERATUNGSHILFE IN DEM
     LAND, IN DEM DAS SCHRIFTSTÜCK AUSGESTELLT WURDE, KÖNNEN AN FOLGENDE STELLE
     GERICHTET WERDEN:
                                                                               IIMPORTANT

     THE ENCLOSED DOCUIVlENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND OELIGATIONS. THE 'SUMMARY OF THE DOCUMENT
     TO BE SERVÉD'WILL GIVE YOU SOME INFORIV]ATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE DOCUI\4ENT
     ITSELF CAREFULLY. IT IVIAY BE NÊCESSARY TO SEEK LEGAL ADVICE.

     IF YOUR FINANCIAL RESOURCÊS ARE INSUFFICIENT YOU SHOULD SEEK INFORIVATION ON THE POSS¡BILITY OF OBTAINING LEGAL AID OR
     ADVICE EITHER IN THE COUNTRY WHERE YOU LIVE OR IN THE COUNTRY WHÊRE THE DOCUMENT WAS ISSUED,

     ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED [4AY BE DIRECTED
     IOr

                                                                           TRÈs tMpoRTANT

     LE DOCUMENT CLJONT EST ÐE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS, LES ( É,LÉ,MENTS ESSENTIELS DE
     L,ACTE   I
              VAUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE ET SON OBJET, IL EST TOUTEFOIS INDISPENSABLE DE LIRE
     ATTENTTVEMENT Lr rtxre uÊue ou DocuMENT. tL 1EUT ÊTRE NÉcEssAtRE DE DEMANDER uN AVIs JrJRtDteuE.

     S/ YOSRESSOURCES SONT /NSUFF/SANIES, RENSEIGNEZ-VCU9 sUR LA Poss/8/LITÉ D')BTENIR                                         L?ss/srÁNcE JUDI)IAIRE ET            LA
     CONSULTATION JURIDIQUE SOIT DANS YOTRE PAYS SO/T DANS LE PAYS D'ORIGINE DIJ DOCUMENT.

     LEs DEMANDES DE RENSE/GNEMENTS suR LEs poss/BltlTÈs D'C.BTENIR L'Ass/STANCEJUD/cil IRE ou LA coNsuLTATtoN JuRtDteuE DANs
     LE pAys D'oRtctNE DU DoctJMENT qEUVENT ÊTRE ADRESSÉES À r

      Texas Riogrande Legal Aid lnc
      1 331 Tsxas Ave.

      El Paso, TX 79901
      Tel. +1 (915) 585-5100


     Es wird empfohlen, die in der Mitteilung vorgedruckten Teile in englischer und französischer
     Sprache und gegebenenfalls auch in der Amtssprache oder einer der Amtssprachen des
     Ursprungsstaates abzufassen. Die Eintragungen können in der Sprache des Empfängerstaates
     oder in englischer oder französischer Sprache gemacht werden.
    It is reæmm€nded that the standard terms in lhe notice be written in Englìsh and French and where appropriate also ¡n the oficÍal lânguâge, or in one of the
    otfìcÍâl lânguages of the Ståte in which lhe documont orig¡nated. The blanks could be completed either in th6 lenouage of the State to wh¡ch the document is
    to be sent, or Ín English or French.

    ll esl rcconmandé que les ment¡ons ¡mprínées dâns celle note so¡enl réd¡gées en langue îftnÇa¡se et en langue ânglaise el le cas êchéant, en oulre, dans
    la langue ou I'une des langues off¡cieltes de l'Étal d'orig¡ne de l'acle. Les blancs pouffaienl être rempl¡s so¡t dáns la hngue de t'É.tat où Ie document do¡t être
    adrcssé, so¡t en langue fnnça¡se, so¡t en langue angla¡se.




Ständiges Btlro, Januar 2015
Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 7 of 9




                      ANGABEN BER DEN WESENTLICHEN INHALT DES
                           ZUZUSTELLEN DE N SC H RI FTSTUC KS
                                                               SUMMAIìY OF THE DOCUMENTTO BF SERVED
                                                                   F,l       rt:SSEli/T/f:t S DF L'AC'|F

    Übereinkommen über die Zustellung gerichtlicher und außergerichtlicher Schriftstücke im Ausland
            in Zivil- oder Handelssachen, unterzeichnet in Den Haag am 16. November 1965.
                                            (Artikel 5 Absatz 4).
     Convenllon on the Seruice Abroad of Jud¡c¡al and ExtrajudÍc¡al Documents ln Civil or Commerc¡al Matters, 8¡gnsd at Ths Hague, thê 1sth of NovBmber 1965


                                                                                "Íïil|:'if¡l!!tr 'riâ,lä!);
                                            convent¡on retar¡ve à ta s¡snt¡tcat¡on                           des acres jud¡cia¡rcs ou extrajudicia¡r€s Bn
                                                 matÌère c¡v¡la ou commorc¡alê, s¡gnëe à La Hayê le 1 5 novembre 1965 (añ¡cle 5, allnêa 4).

                               ung und Anschrift der ersuchenden                                      Aaron Lukken, R,A.
      Stelle:                                                                                         Viking Advocates, LLC
      Name and address of the requestlng author¡ty:                                                   6525 Charlotte Street
      Nom et adresse de I'autotité rcquéânle :
                                                                                                      Kansas City, Missour¡ 64131 USA
                                                                                                      Tel. +1.816.200.1383
                                                                                                      lukken@vikinglaw,us

      Bezeichnung der Parteien*:                                                                                                    , Plaintiff/Klåger,
      Part¡culars of the parties*:
      ldenilté des pa¡l¡es' :
                                                                                                      lnabata Europe GmbH; Recom AG; Flextronics
                                                                                                      lnternational USA, lnc.; Flextronics Automotive USA,
                                                                                                      LLC; MKG GmbH Montagebau Karl Göbel;
                                                                                                      Defendants/Beklagte.
       *
           Gegebenenfalls Name und Anschritl der an der Übersendung                                    Schr¡ftstúcks ¡nleress¡erlen Person.
            lf appropriate, identity and addre66 ofthe perôon ¡nterested ¡n lhe tânsmission of lhe dodumenl
            s'¡l y a I¡èú, denlilé et adrcsso do Ia peßonnê ñlór65séa à tdlßnsñiss¡ú de t ac!ê




     A         GERICHTLICHES SCHRIFTSTÜCK **
              JUDICIAL DOCUMENT"
              ACTE JUDICIAIRE*

      Art und Gegenstand des Schrlftstücke:                                                           To inform the defendants of the claims against them
      Nâtur€ and purpose oÍ the documênt;                                                             and to demand their appearance at court. (Den
      Nalure et objet da I'acte :
                                                                                                      Beklagten tlber die Forderungen zu unterrichten und
                                                                                                      sein Aussehen vor Gericht zu verlangen.)


      Art und Gegenstand des Verfahrens,                                                              The plaintiffs accuse the defendants offraudulent and
      gegebenenfalls Betrag der geltend gemachten                                                     decept¡ve conduct in the performance of a contract for
      Forderung:                                                                                      the sale and delivery of 46,000 solar panels. (Die
      Nature and purpose of the proceêdings and, wh€n appropr¡ate,                                    Klägerin legt den Angeklagten zur Last, bei der
      thê amount in dispute:                                                                          Erfiillung eines Vefrags über den Kauf und die
      Natura ot objêt de l'¡nstancq le cas échéant, le nontanl du litige             :
                                                                                                      Lieferung von 46.000 Solârpanelen ein betrügerisches
                                                                                                      und hinterhältiges Verhalten an den Tag gêlegt zu
                                                                                                      haben.)


     Termln und OÉ ftir die Einlâssung auf dag                                                       Wíthin 20 days of service, fhe respondents musl enter
     Verfahren **;                                                                                   an appearance at the United Statês District Court for
     Dãt6 and Place tor enter¡ng appeeranco":                                                        the Western District of Têxas, 525 Magoffln Avenue, El
     Dale êl liêu dê la coñparul¡on" :                                                               Paso, TX 7990'1. (Die Beklagten müssen innerhalb von
                                                                                                     20 Tagen nach Zustellung bei folgendem Gericht
                                                                                                     vorstellig werden: United States District Court for tho
                                                                                                     Western District of Texas, 525 Magoffin Avenue, El
                                                                                                     Paso, TX 79901.)

     Gericht, das die Entscheidung erlassen hat r*:                                                  No judgment has been issued, (Ein Urteil wurde nicht
     Courl whlch has g¡ven judgm€nt*':                                                               erlassen.)
     Juid¡cllon qul a rcndu la déc¡s¡on"                :




     Datum der Entscheidung **l                                                                      No judgment has been issued. (Ein Urteil wurde nicht
     Date ofjudgment'*:                                                                              erlassen.)
     Date de la déc¡s¡on*'



     lm Schriftstück vermerkte Fristen **:                                                                     (20
     Time llmits stâted ¡n the document"j
     lnd¡catlon des délais f¡gutânt dans l'acta"



      *'Wenn zutreffend
           l¡ èpptopiâle   I   s'¡l v a   |eu




Ständiges Büro, Jenuar 2015
Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 8 of 9
Case 3:19-cv-00182-PRM Document 1-4 Filed 07/08/19 Page 9 of 9
